ORIGIMAL                                                         01/19/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0233


                                        DA 21-0233


JOHN C. MILLER,
                                                                         FILED
                                                                         JAN 19 2022
             Petitioner and Appellee,                                  Bowen
                                                                               Greenwood
                                                                     Clerk of Supreme
                                                                        State of      Court
                                                                                 Montana
      v.

ERIN O. MILLER,
                                                                     ORDER
             Respondent and Appellant,

      v.

CHRISTIAN F. MILLER,

             Intervenor and Appellee.



       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee's response brief
filed on January 14, 2022, this Court has determined that the brief does not comply with
the below-referenced Rules and rnust be resubmitted.
       M. R. App. P. 12(1)(d) requires that the statement of the facts contained in the
brief reference the pages or parts of the record at which material facts appear. Appellee's
statement of the facts contains no citations to the record.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each
issue presented, together with a citation of authority.
       Additionally, M.R. App. P. 12(1)(g) requires that the brief contain citations to the
authorities, statutes, and pages of the record relied on in the argument. Appellee's brief
fails to provide citations to legal authority, or to the record for any of the facts referenced
throughout the argument section.
       Although we liberally construe pro se pleadings and hold them to a less stringent
standard than formal pleadings drafted by lawyers, without citations to legal authority or
references to the record Appellee's response brief does not comply with the minimal
requirements for filing. Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to provide a true copy of this Order to the
Appellee and to all parties of record.


       DATED this 1 8th day of January, 2022.
                                                          For the Court,